DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/23/22.
Applicant’s election without traverse of claims 1-10 in the reply filed on 8/23/22 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4 is/are rejected under 35 U.S.C. 102(b) as being anticipated by De Keyzer (US 2016/0052386).
Regarding claim 1, De Keyzer teaches a method of making a fuel tank comprising an outer layer of a thermoplastic material and attaching a reinforcing sheet to the outer layer via a weld connection (abstract). The layers are placed into a mold (shaping tool) and heated, thus shaping the two layers to form a tank wall and as a result would enhance the attachment via the heat and welding (abstract).

Regarding claim 2, De Keyzer teaches that the reinforcing sheet comprises fibers imbedded into the matrix (abstract and paragraphs 43-45).

Regarding claim 3, De Keyzer teaches that the first material is HDPE (paragraph 41).

	Regarding claim 4, De Keyzer teaches that the two material are attached by welding (abstract) and that the materials would inherently have to be held by a holding device as they cannot float in mid-air. Therefore a holding device must be present in order to bring the two together. 



	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5 and 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Keyzer (US 2016/0052386).
Regarding claim 5, De Keyzer teaches attaching the reinforcing sheet comprises attaching the reinforcing sheet on the hot semi-finished sheet via a pushing force (paragraphs 105-106).
De Keyzer not teach an extendable ram.
It would have been obvious to one of ordinary skill in the art to have a pushing device that places the two objects together. It is known in De Keyzer that the two objects are brought together so there must be a component that does so. Therefore it would have been obvious that this component would be considered an extendable ram.

Regarding claim 7, the teachings of De Keyzer are disclosed above.
De Keyzer does not teach that the ram is inclined relative to a neutral position of the sheet.
It would have been obvious to one of ordinary skill in the art to force the two components together at whatever angle or position it was desired by the user in order to ensure the two were bonded correctly. Through routine experimentation, it would have been obvious to find this inclined position to generate a strong bond and thus size and shape of the final product. This would not produce any new or unexpected results.

Regarding claim 8, the teachings of De Keyzer are disclosed above.
De Keyzer does not teach that the ram is pressed in a force or path-controlled manner
It would have been obvious to one of ordinary skill in the art to force the two components together at whatever angle, path or position it was desired by the user in order to ensure the two were bonded correctly. Through routine experimentation, it would have been obvious to find this path to generate a strong bond and thus size and shape of the final product. This would not produce any new or unexpected results.
Claim(s) 6 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Keyzer (US 2016/0052386) in view of Seizert (US 5020687).
Regarding claim 6, the teachings of De Keyzer are disclosed above.
De Keyzer does not teach that the layers are held together by a vacuum.
Seizert teaches that the layer are held together with a vacuum (column 4 lines 26-34).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify De Keyzer such that the layers are held together with a vacuum as taught by Seizert as doing such would hold the layer in place in order to ensure proper bonding and thus increase efficiency of the process and decrease cost (column 4 lines 26-34).

Regarding claim 10, the teachings of De Keyzer are disclosed above.
De Keyzer does not teach shaping the hot semi-finished sheet with the attached reinforcing sheet comprises deep drawing the hot semi-finished sheet with the attached reinforcing sheet via a vacuum.
Seizert teaches that the layer are held together with a vacuum (column 4 lines 26-34).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify De Keyzer such that the layers are held together with a vacuum as taught by Seizert as doing such would hold the layer in place in order to ensure proper bonding and thus increase efficiency of the process and decrease cost (column 4 lines 26-34). It further would have been obvious to one of ordinary skill in the art to use a vacuum at any point where it was desired to hold components together or in a certain position. This is a duplication of steps/parts and would not produce any new or unexpected results.


Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over De Keyzer (US 2016/0052386) in view of Stiles (US 6071370).
Regarding claim 9, the teachings of De Keyzer are disclosed above.
De Keyzer does not teach that the sheet is trimmed by a cutting tool.
Stiles, drawn to the field of making fuel tanks, teaches that it is known to use a cutting tool to trim components of a fuel tank (column 3 lines 4-6).
At the time the invention was made it would have been obvious to one of ordinary skill in the art to modify De Keyzer such that a cutting device is used to trim components as taught by Stiles as doing such would create the desired shape of the final product (column 3 lines 4-6). It further would have been obvious to use a cutting device to trim any component at any point in the process in order to create the desired end shape. This is a duplication of steps/parts and would not produce any new or unexpected results. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW HOOVER whose telephone number is (571)270-7663. The examiner can normally be reached Monday - Thursday 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571 270 7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW HOOVER/           Examiner, Art Unit 1748                                                                                                                                                                                             /JACOB T MINSKEY/Primary Examiner, Art Unit 1748